DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 recites “an tangential”, but should recite –a tangential—for grammatical reasons.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-7, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jonientz et al. (US 2006/0175427 A1).
With regard to claim 1, Jonientz discloses A drug delivery system (Fig. 3), comprising:  a housing (8) forming a reference component a drug reservoir structure (9) for receiving a drug reservoir (see the cartridge within element 9), drug expelling structure ([0041]) comprising a rotatable dose setting member ([0041]) allowing a user to set a dose amount of drug to be expelled,  a release member (button 12) actuatable between a proximal position and a distal position, the proximal position allowing a dose amount to be set, the distal position allowing the drug expelling structure to expel a set dose ([0045]), a drive spring ([0045], spring force) arranged to be strained during dose setting and released by the release member to thereby drive expelling of an amount of drug from the drug reservoir, the drive spring being formed from a magnetizable material (spring implicitly made of a metal that would be magnetizable), and an indicator element comprising a plurality of dipole magnets (6a and 6b) and being adapted to rotate relative to the reference component and corresponding to a reference axis during setting and/or expelling of a dose amount, the amount of rotation being indicative of the size of the set and/or expelled dose 
With regard to claim 4, Jonientz discloses wherein the indicator element (6a and 6b) is a ring-formed and arranged transversely to the reference axis (reference axis is the longitudinal axis running along the length of the injection device of Fig. 3, the rings are placed transverse to this axis). 
With regard to claim 5, Jonientz discloses wherein the poles of the dipole magnets are arranged circumferentially equidistantly (see Fig. 1, north and south poles arranged circumferentially around the ring 6).
With regard to claim 6, Jonientz discloses wherein at least a portion of the magnetometers (1 and 2) is adapted to measure a magnetic field in the axial as well as a tangential direction ([0041], [0043], [0045]).
With regard to claim 7, Jonientz discloses wherein the processor structure is configured to determine a rotational position and/or a rotational movement of the indicator element on the basis of measured values from the plurality of magnetometers in the axial and in tangential directions only ([0014], [0041], [0043], [0045]).
With regard to claim 9, Jonientz discloses wherein relative to the reference axis the drive spring is arranged in a distal position and the indicator (6a/6b) is arranged in a proximal direction (see spring wrapped around the components distal of 6a and 6b). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claim 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jonientz et al. (US 2006/0175427 A1).
With regard to claim 2, Jonientz discloses wherein the number of dipole magnets is 2 (6a/6b), and the processor structure is configured to determine on the basis of measured values from the plurality of magnetometers (1, 2) a rotational position of the indicator element ([0041], [0043], [0045]). 
While Jonientz does not explicitly disclose a resolution of at least 18 degrees, it would be prima facie obvious for one of ordinary skill in the art to optimize the resolution of the device as doing so does not alter the overall function of the device. 
With regard to claim 3, Jonientz discloses wherein relative to the reference axis (longitudinal axis along the length of the housing) the plurality of magnetometers (1, 2) is arranged in a proximal position (see Fig. 4, 1 and 2 are a portion located proximally of 6b and fully proximal to 6a), the drive spring is arranged in a distal position (spring is shown as wrapped around the internal tubing in Fig. 4), and the indicator element (6a and 6b) is arranged in an intermediate position.

Claim 8, 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jonientz et al. (US 2006/0175427 A1) in view of Nielsen et al. (US 2016/0030679 A1).
With regard to claim 8, Jonientz discloses the system being in the form of an assembly comprising a drug delivery device (8,9) and add-on device (10) adapted to be mounted on the drug delivery device, wherein the drug delivery device comprises: the housing (8), the drug reservoir (9), the drug expelling structure (15, 13, 12), the release member (12), the drive spring (see Fig. 3, [0045]) and the indicator element (6a, 6b), the add-on device comprising: the plurality of magnetometers (1 and 2) and the processor structure (10 and 11).
However, Jonientz does not disclose the add-on device is releasably mounted. 
Nielsen teaches a drug delivery device (200, Fig. 1a) and having either an integrated arrangement having magnetic sensors or an external attachable logging device that can include magnetic sensors ([0021]). Therefore, the integrated system of Jonientz can be modified to have the logging device 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jonientz with the releasably mounted add-on device as taught by Nielsen for the purpose of achieving the same purpose and to allow the magenetometers to be used on other drug injection devices ([0021]).
With regard to claim 10, Jonientz discloses an add-on device adapted to be mounted on a drug delivery device, the drug delivery device comprising: a housing (8) forming a reference component, a drug reservoir (9) for receiving a drug reservoir (see cartridge within 9), drug expelling structure (15, 13, 12, [0041]) comprising a rotatable dose setting member allowing a user to set a dose to be expelled ([0041]), a release member (12) actuable between a proximal position and a distal position, the proximal position allowing a dose to be set, the distal position allowing the drug expelling structure to expel a set dose, a drive spring ([0045], spring force) arranged to be strained during dose setting and released by the release member to thereby drive expelling of an amount of drug from the drug reservoir, the drive spring being formed from a magnetizable material (spring implicitly made of a metal that would be magnetizable), and indicator element comprising a plurality of dipole magnets (6a and 6b) and being adapted to rotate relative to the reference component and corresponding to a reference axis during setting and/or expelling of a dose amount, the amount of rotation being indicative of the size of the set and/or expelled dose amount ([0041], [0043], [0045]), the add-on device comprising: a plurality of magnetometers (1 and 2) arranged non-rotational relative to the reference component and adapted to determine continuous magnetic field values from the plurality of dipole magnets (6a and 6b), and processor (10, 11) structure configured to determine on the basis of measured values from the plurality of magnetometers a rotational position and/or a rotational movement of the indicator element ([0041], [0043], [0045]), wherein the determined rotational position and/or a rotational movement of the indicator element correspond to a set and/or expelled dose amount ([0041], [0043] [0045]). 
However, Jonientz does not disclose the add-on device is releasably mounted. 
Nielsen teaches a drug delivery device (200, Fig. 1a) and having either an integrated arrangement having magnetic sensors or an external attachable logging device that can include magnetic 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jonientz with the releasably mounted add-on device as taught by Nielsen for the purpose of achieving the same purpose and to allow the magenetometers to be used on other drug injection devices ([0021]).
With regard to claim 11, Jonientz discloses wherein the number of dipole magnets is 2 (6a/6b), and the processor structure is configured to determine on the basis of measured values from the plurality of magnetometers (1, 2) a rotational position of the indicator element ([0041], [0043], [0045]). 
While Jonientz does not explicitly disclose a resolution of at least 18 degrees, it would be prima facie obvious for one of ordinary skill in the art to optimize the resolution of the device as doing so does not alter the overall function of the device. 
With regard to claim 12, Jonientz discloses wherein the processor structure is configured to determine a rotational position and/or a rotational movement of the indicator element on the basis of measured values from the plurality of magnetometers in the axial and in tangential directions only ([0014], [0041], [0043], [0045]).
With regard to claim 13, Jonientz discloses A drug delivery system (Fig. 3), comprising:  a housing (8) forming a reference component a drug reservoir structure (9) for receiving a drug reservoir (see the cartridge within element 9), drug expelling structure ([0041]) comprising a rotatable dose setting member ([0041]) allowing a user to set a dose amount of drug to be expelled,  a release member (button 12) actuatable between a proximal position and a distal position, the proximal position allowing a dose amount to be set, the distal position allowing the drug expelling structure to expel a set dose ([0045]), a drive spring ([0045], spring force) arranged to be strained during dose setting and released by the release member to thereby drive expelling of an amount of drug from the drug reservoir, the drive spring being formed from a magnetizable material (spring implicitly made of a metal that would be magnetizable), and an indicator element comprising a plurality of dipole magnets (6a and 6b) and being adapted to rotate relative to the reference component and corresponding to a reference axis during setting and/or expelling 
However, Jonientz does not disclose the add-on device is releasably mounted. 
Nielsen teaches a drug delivery device (200, Fig. 1a) and having either an integrated arrangement having magnetic sensors or an external attachable logging device that can include magnetic sensors ([0021]). Therefore, the integrated system of Jonientz can be modified to have the logging device including the magnetometers to be releasably mounted for achieving the same purpose and to allow the magenetometers to be used on other drug injection devices. 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jonientz with the releasably mounted add-on device as taught by Nielsen for the purpose of achieving the same purpose and to allow the magenetometers to be used on other drug injection devices ([0021]).
With regard to claim 14, Jonientz discloses wherein the number of dipole magnets is 2 (6a/6b).
With regard to claim 15, Jonientz discloses wherein the indicator element (6a and 6b) is a ring-formed and arranged transversely to the reference axis (reference axis is the longitudinal axis running along the length of the injection device of Fig. 3, the rings are placed transverse to this axis). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496. The examiner can normally be reached Monday - Friday 9am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lauren P Farrar/Primary Examiner, Art Unit 3783